Reasons for Allowance
1.	Claims 1-3, 5-10, 16, 18-19, and 24-26 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including a driving controller configured to determine whether an image signal is a still image and to determine a driving frequency when the image signal is the still image. The closet prior arts, Lee (US 20170132964 A1) and Watanabe (US 20160078798 A1), individually or in combination, discloses a display device including a driving controller, comprising: a still image determination circuit configured to determine whether an image signal is a still image; and a driving frequency determination circuit configured to determine a driving frequency when the image signal is the still image, wherein: the driving frequency determination circuit comprises: a segment divider configured to divide the image signal into a plurality of segments and define a predetermined number of adjacent segments among the plurality of segments as a segment block; an image signal adder configured to add up a gray scale value of the image signal of each of the predetermined number of adjacent segments and output added-up gray scale values; an average gray scale calculator configured to receive the added-up gray scale values and output an average gray scale value; a correction circuit configured to output corrected added-up gray scale values obtained by adding a weight value to each of the added-up gray scale values on the basis of the average gray scale value; a driving frequency determiner configured to determine the driving frequency on the basis of the corrected added-up gray scale values. However, the closet prior arts of the record fail to teach wherein the driving frequency determiner determines, as the driving frequency, a frequency corresponding to the lowest corrected added- up gray scale value among the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691